DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "micron-scale fine line inner-end part... manufactured as a plurality of micron-scale magnetic fine lines, wherein central magnetic fine lines [are] slightly wider than periphery magnetic fine lines, and an inner-end part of the central magnetic find lines [are] spiral shaped" (claim 1), must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear which middle portion of which element the limitation is referring to. It is recommended that either “the middle portion” be introduced earlier in the claim (ex. “[X component] comprising a middle portion”) or the claim be amended to specify the component which the middle portion is a part of (ex. “the middle portion [of the fine line inner-end part]”, for example).
Claim 1 also recites “specifically manufactured” in line 3 and “specifically made” in line 7, which are indefinite phrases. These phrases can refer to manufacturing processes to make parts or potential intended use limitations rather than actual structural features of the invention (as is believed to be applicant’s intention). It is recommended that this claim be amended to read “which comprises/consists of a plurality of…” and “which comprises a high-precision motor…” instead to positively and definitively recite these structural features of the invention.
Claim 1 further recites “wherein central magnetic fine lines should be slightly wider” in lines 4-5 and “the central magnetic lines should be spiral shaped” in line 6. The use of the word “should” is indefinite, because the word suggests that that these limitations may not be required for the invention. It is recommended that each instance of the word “should” be removed and replaced with definite language such as “wherein central magnetic fine lines are slightly wider…” or “an inner-end part of the central magnetic fine lines are spiral shaped”.
Claim 2 recites the limitation "the gyroscope" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since the only prior mention of a gyroscope is within an intended use limitation in claim 1- “which is specifically used for… combining with a gyroscope thermal tracking assistance system”. The wording of claim 1 only requires that the micro-scale fine line outer system electronic control part be able to combine with a gyroscope thermal tracking assistance system and does not actively recite the feature of a gyroscope as part of the present invention. It is recommended that claim 1 be amended to positively recite the gyroscope (ex. “a micro-scale fine line outer system electronic control part… comprising a gyroscope thermal tracking assistance system including a gyroscope”). To be specific, the phrase “which is specifically used for” in lines 13-14 renders each following limitation to be an intended use limitation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of the independent claim 1 filed on 11/18/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the features of a micron-scale fine line inner-end part comprising a plurality of micron-scale magnetic fine lines, wherein central magnetic fine lines are slightly wider than periphery fine lines, and an inner-end part of the central magnetic fine lines are spiral shaped; a micron-scale fine line outer motor part, comprising a high-precision micro motor at the middle portion outside the central magnetic fine lines; wherein the central magnetic fine lines can be controlled to arrive at a designated position and a motor speed can be controlled to clean and remove an obstruction; and a micro-scale fine line outer system electronic control part for separating the wider, micron-scale, central magnetic fine lines from the narrower, micron-scale, periphery magnetic fine lines, connecting the central and periphery magnetic fine lines to an electromagnetic sensing system to ensure that the control system can separately control the advancement and retraction and the magnetic properties of the central and periphery magnetic fine lines, and combining with a gyroscope thermal tracking assistance system to locate the position of the micron-scale fine lines, in combination with the other limitations of the independent claim.
	Gertner (PGPub US 2008/0140100 A1) discloses an elongate body, such as a catheter (50 in Fig. 1A), comprising control circuitry (300) which delivers power to magnets (100) along the length of the catheter (50) via electrical connections (260 in Fig. 2, which shows the user interface end 600 of the catheter 50). The device of Gertner also “contains numerous magnets along its length, at least one of which is an electromagnet, controllable by means of a current delivered by the operator of the body at the proximal end of the body. The magnets are placed such that a force is created at the distal end of the elongate body. The magnetic forces which control the distal end of the body originate from the controllable magnets placed on the body” (abstract). Gertner also discloses that- “Point of use actuation and navigation can be used in a variety of clinical settings including catheter navigation, surgical devices, thrombus removal, etc.” (PP [0020]). However, Gertner fails to specifically disclose a micron-scale fine line inner-end part including micron-scale fine lines comprising central magnetic fine lines that are slightly wider than periphery magnetic fine lines, wherein an inner-end part of the central magnetic fine lines are spiral shaped. Gertner also fails to specifically disclose a micro-scale fine line outer motor control part at a middle portion of the micron-scale fine line inner-end part.
	Little et al. (PGPub US 2004/0138677 A1) teaches a retrieval device comprising wires (11a-d in Figs. 5A-B) with magnetic tips (30) for retrieving/cleaning an obstruction (50). Little et al. also contemplates application of an electrical current to the wires (50) in order to alter their characteristics (PP [0008]) but is silent on the use of an electrical current applied by a micro-scale fine line outer system electronic control part for controlling the advancement, retraction, and magnetic properties of central and periphery fine lines (since Little et al. lacks the structure of central and periphery fine lines required by the current invention).
	Each of these references fails to disclose/teach the present invention or suggest a motivation to modify or combine these disclosure to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771